Citation Nr: 1133420	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-43 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome (IVDS).

2.  Entitlement to an initial compensable rating for sensory deficit of the left lower extremity.

3.  Entitlement to an initial compensable rating for sensory deficit of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma denied a rating in excess of 20 percent for IVDS and granted service connection for sensory deficits of the left lower extremity and right lower extremity (zero percent for each extremity, from March 12, 2009). 

In May 2011, the Veteran and his wife testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claims.  The Veteran was afforded a fee-based examination in April 2009.  His testimony at his May 2011 hearing indicated that the service-connected disabilities on appeal had worsened since that last examination.  In this regard, the Board notes that, although there are treatment records dated through June 2011, such records do not contain the medical information necessary to apply the appropriate rating criteria.  

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's IVDS and sensory deficits of his left and right lower extremities, especially if these disabilities have indeed worsened.  Thus, the Board finds that a remand of the Veteran's increased rating claims is necessary to secure an examination to ascertain the current level of these disabilities.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Additionally, it appears that the Veteran receives continuous private treatment from various providers including Precision Physical Therapy, Midwest Pain Consultants, Dr. K.C., and Dr. C.B. for his disabilities.  Thus, pertinent ongoing treatment records identified by the Veteran should be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of spine and lower extremity treatment that the Veteran has recently received, including treatment from Precision Physical Therapy, Midwest Pain Consultants, Dr. K.C., and Dr. C.B., in addition to any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his IVDS and sensory deficits of his lower extremities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests, such as an EMG, should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the service-connected IVDS should be annotated in the examination report.  Specifically, the examiner should comment on the number of weeks of incapacitating episodes (i.e., episodes in which his adverse symptomatology required bedrest ordered by a physician) that the Veteran has experienced due to his service connected IVDS in any given 12 month period since filing his claim. 

For the sensory deficits of the Veteran's lower extremities (including, but not limited to, the external cutaneous nerve of each thigh), the examiner should determine if the pertinent symptoms are best characterized as "mild," "moderate," "severe," or "complete."  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


